MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Nov 12 2020, 8:53 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT
Katelyn Bacon
Marion County Public Defender Agency
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    November 12, 2020
Commitment of                                           Court of Appeals Case No.
                                                        20A-MH-1018
B.E.,
                                                        Appeal from the Marion Superior
Appellant-Respondent,                                   Court
        v.                                              The Honorable Steven R.
                                                        Eichholtz, Judge
Health and Hospital Corporation                         The Honorable Kelly M. Scanlan,
d/b/a Sandra Eskenazi Mental                            Commissioner
Health Center,                                          Trial Court Cause No.
                                                        49D08-2004-MH-13952
Appellee-Petitioner,



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020                Page 1 of 11
                                Case Summary and Issue
[1]   B.E. appeals the trial court’s order for her involuntary temporary commitment

      to Sandra Eskenazi Mental Health Center, contending there was insufficient

      evidence that she was “gravely disabled” due to her mental illness. Concluding

      sufficient evidence proved B.E. was gravely disabled, we affirm the

      commitment order.



                            Facts and Procedural History
[2]   B.E. is sixty years old and lives with her husband and son in a home they have

      owned for twenty years. She is primarily dependent on her husband’s salary for

      support. She has hypertension and Type 2 diabetes in addition to being

      diagnosed in August 2018 with Bipolar I Disorder and is prescribed a variety of

      medications for her conditions. On April 15, 2020, the Health and Hospital

      Corporation of Marion County, doing business as Sandra Eskenazi Mental

      Health Center (“Hospital”), filed a petition for the involuntary commitment of

      B.E., alleging that B.E. suffered from a psychiatric disorder as a result of which

      she was gravely disabled. Halimah Oral, M.D., filed a physician’s statement in

      support of the petition stating that B.E. has Bipolar I Disorder with psychotic

      features that substantially disturbs her thinking, feelings, or behavior and

      impairs her ability to function in that “paranoid delusions . . . prevent her from

      eating and taking medications for her chronic conditions[.]” Appellant’s

      Appendix, Volume II at 16. Dr. Oral further opined that B.E. is gravely

      disabled because of a substantial impairment or obvious deterioration in

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 2 of 11
      judgment, reasoning, or behavior that results in her inability to function

      independently, as she “screams when people try to talk to her or runs away,

      refuses medications for high blood pressure and diabetes, [and] refuses food[.]”
Id. at 17. Dr. Oral stated that, in her professional opinion, B.E. “is in need of

      custody, care, or treatment in an appropriate facility.” Id. In 2018, B.E. had

      been hospitalized “with a similar presentation[.]” Transcript, Volume II at 9.


[3]   A commitment hearing was held on April 23, 2019. Dr. Oral was the only

      witness for the Hospital; B.E. testified on her own behalf. Dr. Oral testified that

      the circumstances of B.E.’s admission to the inpatient mental health unit on

      April 13 were that she was paranoid, specifically about her husband “trying to

      take her property and take control of her body”; had been having

      hallucinations; and was becoming increasingly violent toward family members.
Id. at 7. Her speech and thought were erratic and irrational, and she was

      unresponsive to questions. Upon admission, she stated she had not been taking

      her medications, preferring “an herbal approach.” Id. She was initially very

      aggressive toward staff and doctors, requiring “multiple as needed medications”

      and intervention by security officers to restrain her on April 18. Id. On that

      date, “her aggression rose to the point that . . . she had been defecating on

      linens and throwing it [on] staff[.]” Id. After that incident, she became more

      cooperative, but continued to refuse all but one medication and refused to speak

      to Dr. Oral until the day before the hearing. Before the hearing, B.E. told Dr.

      Oral that her husband would not come pick her up after the hearing and that




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 3 of 11
      she would need a sheriff to transport her home because a taxi might not be

      taking appropriate COVID-19 precautions.


[4]   Dr. Oral testified that for at least a week, B.E. had been exhibiting five core

      features of a Bipolar I Disorder acute manic episode: irritability, grandiosity,

      decreased sleep, talkativeness, and distractibility. Dr. Oral noted that Bipolar

      Disorder is an episodic disorder and that even if B.E. does not take her

      medications, “with time . . . we may have it resolved and go back to baseline.”
Id. at 9. However, without the medications, “[i]t just might be quite a long time

      and she might do a lot of harm to her functioning and her family relationships

      [and] her own self image in that time. And then she would be [at] an increased

      risk . . . of having another episode.” Id. With proper medication management,

      Dr. Oral thought B.E. could be discharged to outpatient care within as little as a

      week. However, based on her interactions with B.E., Dr. Oral did not believe

      that B.E. would voluntarily comply with the treatment plan and take her

      medications on her own because she has no insight into her mental or physical

      conditions, refusing to believe she “truly has these conditions to the severity

      that she does.” Id. at 11. Dr. Oral testified B.E. was gravely disabled as a result

      of her mental illness and was in danger of coming to harm because her

      substantial impairment in judgment, reasoning, and behavior affects her ability

      to function independently.


[5]   B.E. disagreed with Dr. Oral’s assessment that she is unable to function on her

      own, giving the example that she directs the money from her husband’s

      paycheck to pay all the household bills and prepares their tax returns every

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 4 of 11
      year. She acknowledged that she refused to take the medications prescribed at

      the Hospital but explained she would only take medications prescribed by her

      primary care physician because “nobody else knows my complete medical

      history.” Id. at 19. She testified that if discharged, she would be able to return

      to her home, where she, her husband, and her son each have their own room,

      but also testified that when she calls the home phone or her husband’s cell

      phone, no one answers and the voice messages have been changed.


[6]   At the conclusion of the hearing, the trial court made the following findings:


              The court does find by clear and convincing evidence that [B.E.]
              is suffering from mental illness, specifically Bipolar I Disorder,
              manic episode. The court further finds that at this point in time,
              [B.E.] is gravely disabled in that she is in danger of coming to
              harm because she is demonstrating a substantial deterioration in
              her judgment, reasoning and behavior that has resulted in her
              inability to function independently at this time. The court bas[e]s
              that on the testimony that we had this morning, including Dr.
              Oral’s testimony that [B.E.] is at increased risk for additional
              future episodes of mania if she is not being treated. That she has
              been unable to sleep due to the high energy from her mania. She
              is easily distracted not only at night but also during the day,
              which Dr. Oral has observed. She is refusing psychiatric
              treatment in the hospital and refusing even treatment for her
              diabetes, which we presume when she is thinking a little more
              rationally she understands the need for her own . . . health for her
              diabetes to be treated and for her hypertension to be adequately
              treated. . . . Her irritability and aggression make it difficult for
              her to function not only in the hospital but also at home. And
              she described some paranoid delusions regarding her husband
              who is her sole provider. And we had her own testimony that he
              is not answering the phone when she calls, although we do not
              really know what the reason for that might be at this time. And

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 5 of 11
              so there is concern for a safe discharge plan as well if she is still in
              — experiencing the manic episode untreated. And so for all
              these reasons, the court is granting the order of temporary
              commitment.
Id. at 21-22. The trial court’s written order determined that B.E. was in need of

      custody, care, and treatment for a period not to exceed ninety days. B.E.

      appeals the order of temporary commitment.



                                Discussion and Decision
                                             I. Mootness
[7]   When a court is unable to render effective relief to a party, the case is deemed

      moot and usually dismissed. R.P. v. Optional Behavior MHS, 26 N.E.3d 1032,

      1035 (Ind. Ct. App. 2015). “The long-standing rule in Indiana courts has been

      that a case is deemed moot when no effective relief can be rendered to the

      parties before the court.” T.W. v. St. Vincent Hosp. & Health Care Ctr., Inc., 121
N.E.3d 1039, 1042 (Ind. 2019) (quotation omitted). And although moot cases

      are usually dismissed, our courts have recognized that a case may be decided on

      its merits under an exception to the general rule when the case involves

      questions of “great public interest[,]” typically involving issues that are likely to

      recur. In re Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002)

      (quotation omitted). “The question of how persons subject to involuntary

      commitment are treated by our trial courts is one of great importance to society.

      Indiana statutory and case law affirm that the value and dignity of the

      individual facing commitment or treatment is of great societal concern.” Id.
      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 6 of 11
[8]    The trial court’s involuntary commitment order was issued on April 27, 2020

       and was set to expire no more than ninety days later, or July 26, 2020. Thus,

       B.E.’s period of temporary involuntary commitment has expired, as she

       acknowledges. See Brief of the Appellant at 10. Nonetheless, B.E. contends we

       may render meaningful relief to her because of the “potential harmful collateral

       consequences of a civil commitment,” id., and asks that we not dismiss her

       appeal as moot because we would be able to grant her meaningful relief.


[9]    Although B.E. does not elaborate on what those collateral consequences are or

       how a decision by this court now can help her avoid them,1 we will address her

       case on the merits, especially considering the Hospital has not filed a brief in

       opposition.2


                           II. Proof B.E. Was Gravely Disabled
[10]   We will affirm a temporary commitment order if, “considering only the

       probative evidence and the reasonable inferences supporting it, without

       weighing evidence or assessing witness credibility, a reasonable trier of fact

       could find [the necessary elements] proven by clear and convincing evidence.”




       1
        We have previously noted that “serious stigma and adverse social consequences” can accompany physical
       confinement as a result of a civil commitment, Commitment of B.J. v. Eskenazi Hosp./Midtown CHMC, 67
N.E.3d 1034, 1038 (Ind. Ct. App. 2016), but B.E. does not specifically invoke those effects as reasons to
       consider her appeal.
       2
         When the appellee does not file a brief, this court is not required to advance arguments on the appellee’s
       behalf and may reverse if the appellant makes a case of prima facie error. Neal v. Austin, 20 N.E.3d 573, 575
       (Ind. Ct. App. 2014). Prima facie error is error “at first sight, on first appearance, or on the face of it.” In re
       Paternity of S.C., 966 N.E.2d 143, 148 (Ind. Ct. App. 2012), aff’d on reh’g, trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020                      Page 7 of 11
       Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind.

       2015) (quotation omitted). The clear and convincing evidence standard is

       defined as an intermediate standard of proof greater than a preponderance of

       the evidence and less than proof beyond a reasonable doubt. T.D. v. Eskenazi

       Health Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510 (Ind. Ct. App.

       2015). In order to be clear and convincing, the existence of a fact must be

       highly probable. Id.


[11]   In Indiana, a person may be involuntarily committed if the petitioner proves by

       clear and convincing evidence that “(1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” Ind. Code § 12-26-2-5(e). Here, the trial court found

       B.E. to be gravely disabled. Indiana Code section 12-7-2-96 defines “gravely

       disabled” as:


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:


               (1) is unable to provide for that individual’s food, clothing,
               shelter, or other essential human needs; or


               (2) has a substantial impairment or an obvious deterioration of
               that individual’s judgment, reasoning, or behavior that results in
               the individual’s inability to function independently.


[12]   The trial court found that B.E. is suffering from a mental illness and is gravely

       disabled. B.E. does not challenge the finding that she suffers from a mental

       illness, but contends the Hospital did not present sufficient evidence that as a
       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 8 of 11
       result of her mental illness, she was in danger of coming to harm because she

       had a substantial impairment or obvious deterioration of her judgment,

       reasoning, or behavior that resulted in her inability to function independently.

       Therefore, she argues, the Hospital did not prove by clear and convincing

       evidence that she was gravely disabled.3


[13]   In support of her argument, B.E. notes that prior to her hospitalization, she was

       “already receiving treatment, including medications, without a commitment

       order.” Br. of the Appellant at 14. She took steps to eat healthy and exercise

       and was self-quarantining to protect herself from COVID-19 exposure. All of

       this may have been true prior to her hospitalization. But the record shows that

       at the time of and during her hospitalization, she was not taking her medications,

       refusing to eat, was not sleeping, and was relating poorly to her husband, who

       was the primary source of her support. Moreover, she was physically and

       verbally combative with Hospital staff and doctors during her stay.


[14]   As B.E. states, denial of illness and refusal to medicate, standing alone, are

       insufficient to establish grave disability because they do not establish, by clear

       and convincing evidence, that such behavior “results in the individual’s




       3
         B.E. also contends the Hospital did not present sufficient evidence that as a result of her mental illness she
       was in danger of coming to harm because she is unable to provide for her food, clothing, shelter, and other
       essential needs. See Br. of the Appellant at 12-13; Ind. Code § 12-7-2-96(1). The trial court made no findings
       regarding B.E.’s ability to provide for herself, but because the definition of gravely disabled is written in the
       disjunctive, the trial court’s finding of grave disability may stand if we find sufficient evidence to prove that
       B.E.’s judgment, reasoning, or behavior was impaired to the extent she could not function independently.
       See Commitment of B.J., 67 N.E.3d at 1039.

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020                    Page 9 of 11
       inability to function independently.” Civil Commitment of T.K., 27 N.E.3d at

       276 (quoting Ind. Code § 12-7-2-96(2)); see also Br. of Appellant at 13-14. And

       also as B.E. states, a commitment order may not be based on future

       contingencies. Commitment of B.J., 67 N.E.3d at 1040; see also Br. of Appellant

       at 14. But the testimony here goes beyond mere refusal to medicate and denial

       of mental illness and is largely grounded in B.E.’s state at the time of the

       hearing.


[15]   Dr. Oral testified that B.E.’s manic episode was causing her to refuse

       medications for her other conditions, including medication for high blood

       pressure, which resulted in her blood pressure being “consistently elevated to

       one eighties – two hundreds; levels that we would consider hypertensive

       urgency or if there was evidence of any organ damage, hypertensive

       emergency.” Tr., Vol. II at 11. She believed if she “was in a calm and

       controlled environment her blood pressure and her diabetes would normalize.”
Id. She also refused to eat and was unable to sleep. All of this puts B.E. in

       danger of coming to harm from a treatable health issue. Dr. Oral also testified

       B.E.’s irritability and aggression “make it difficult [for her] to function at home

       and on the unit.” Id. Her paranoid delusions about her husband “prevent her

       from getting along with him[,] . . . her only support and source of income.” Id.

       This puts her in danger of being without shelter or resources. And defecating in

       her bed and throwing feces at Hospital staff demonstrates an obvious

       deterioration in her judgment and behavior.




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 10 of 11
[16]   In other words, Dr. Oral’s testimony proves by clear and convincing evidence

       that B.E. was not able to function independently and was in danger of coming

       to harm as a result of her mental illness. See A.S. v. Ind. Univ. Health Bloomington

       Hosp., 148 N.E.3d 1135, 1141 (Ind. Ct. App. 2020) (holding evidence that

       patient was agitated, continued to display “very inappropriate[]” behavior

       toward and around hospital staff, and made delusional statements was

       sufficient to prove by clear and convincing evidence she was gravely disabled

       due to her substantially impaired judgment); cf. In re Commitment of D.S., 109
N.E.3d 1056, 1061 (Ind. Ct. App. 2018) (holding where commitment was based

       on denial of illness, refusal of medication, and a single isolated incident prior to

       hospitalization, evidence was insufficient to support commitment).

       Accordingly, the trial court did not err in finding B.E. was gravely disabled and

       ordering her temporary commitment to the Hospital.



                                              Conclusion
[17]   We conclude the Hospital presented clear and convincing evidence supporting

       the trial court’s temporary commitment order. Accordingly, the judgment of

       the trial court is affirmed.


[18]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1018 | November 12, 2020   Page 11 of 11